172 Conn. 9 (1976)
STATE OF CONNECTICUT
v.
LLOYD B. ROBERTSON
Supreme Court of Connecticut.
Argued October 12, 1976.
Decision released November 16, 1976.
HOUSE, C. J., LOISELLE, BOGDANSKI, LONGO and BARBER, Js.
*10 Michael A. Connor, Jr., assistant public defender, for the appellant (defendant).
Richard A. Schatz, assistant state's attorney, with whom, on the brief, was George D. Stoughton, state's attorney, for the appellee (state).
PER CURIAM.
Following a trial to a jury in the Superior Court in Hartford County, the defendant was found guilty of robbery in the second degree and appealed to this court from the judgment. Two claims of error have been pressed on the appeal: (1) that the trial court erred in overruling the defendant's objection to the admission into evidence of a police photograph of the defendant, and (2) that the trial court erred in denying the defendant's motion to set aside the verdict, it being the defendant's claim that the evidence was not sufficient to find him guilty beyond a reasonable doubt.
The photograph was admitted into evidence without any marking appearing thereon and there is no claim that the procedure employed by the police using the photograph for identification purposes was impermissibly suggestive. Rather, the claim of the defendant is a narrow one that since it was a police photograph showing front and side views of the defendant its examination by the jury would compel an inference that the defendant had been guilty of prior criminal misconduct and thus deprive him of his right to a fair trial. We have recently had occasion to comment on a similar claim. See State v. Woods, 171 Conn. 610, 370 A.2d 1080. As in that case, we find nothing in the present case which would suggest that the trial court abused its discretion in concluding that the probative value of the "mug shot" outweighed any prejudicial effect that it might have.
*11 The second claim of the defendant requires no discussion. There was more than ample evidence for the jury to find beyond a reasonable doubt that the defendant was one of two men, one armed with a handgun, who, at gunpoint, held up three employees at a warehouse of the Hartford Steam Boiler Inspection and Insurance Company, taking money, a wristwatch, and an automobile owned by one of the victims.
There is no error.